USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
               1:21-cv-00238-DRL-SLC document
                                     document31-7
                                              1-8 filed
                                                   filed06/21/21
                                                         07/12/21 page
                                                                   page11of
                                                                          of44




 Table C. College/Graduate Students Comprise
   A Very Low Risk Population For Serious
                Covid-19 Illness

                                 Exhibit 7
         USDC
         USDCIN/ND
              IN/NDcase
                    case1:21-cv-00238-DRL-SLC
                        1:21-cv-00238-DRL-SLC document
                                              document31-7
                                                       1-8 filed
                                                            filed06/21/21
                                                                  07/12/21 page
                                                                            page22of
                                                                                   of44
College/Graduate Students Comprise A Very Low Risk Population For Serious Covid-19 Illness

Mercifully, despite a high frequency of SARS-CoV-2 infections, as determined (primarily) by reverse
transcriptase polymerase chain reaction (rtPCR) testing, serious covid-19 disease, among college and
graduate students is a rare event.(1-10) For example, Brown University physician epidemiologist, Andrew
Bostom, MD, MS, compiled data from 100 major university and college covid-19 data dashboards, in
conjunction with national and local news reports of campus-related hospitalizations, August, 2020, through the
November 2020, Thanksgiving holiday break [11/22/20] (2-10). As depicted in Table-1, below, among students
on campus (primarily) during this period, from 100 U.S. universities, notwithstanding 139,000 “covid-19 positive
tests”, there were a mere 17, typically short-term, reported covid-19 hospitalizations (2-10)—driven by a cluster
of seven from Dayton University (3), i.e., only 0.012% of total positive tests resulting in hospitalization. Within
this large sample, there were zero medically confirmed (4), albeit one possible, covid-19 death. These very
reassuring data accrued in the absence of any covid-19 vaccination of the college/graduate student population.

Table C. Covid-19 positive tests and related hospitalizations from 100 universities/colleges, August-November, 2020
University                               Reported C19+, “Cases”   Reported Hospitalizations   Reported C19 Deaths (N)***
                                                  (N)*                      (N)**
(1) U of Alabama sys                              3624                        0                           0
(2) U of Georgia                                  3637                        0                           0
(3) U of Kentucky                                 2842                        0                           0
(4) Ohio State U                                  4516                        0                           0
(5) U of Dayton                                   1477                        7                          1***
(6) Miami U of OH                                 2330                        0                           0
(7) Illinois State U                              1717                        0                           0
(8) U of Iowa                                     2549                        0                           0
(9) Missouri State U                              1294                        0                           0
(10) U of Kansas                                  1249                        0                           0
(11) Kansas State U                               1183                        0                           0
(12) Penn State U                                 4473                        0                           0
(13) U of Wisconsin                               3340                        1                           0
(14) U of Miami                                   1005                        0                           0
(15) U of S Carolina                              2781                        0                           0
(16) U of Arizona                                 2661                        1                           0
(17) Notre Dame U                                 1516                        0                           0
(18) Temple University                            797                         0                           0
(19) James Madison U                              1653                        0                           0
(20) Texas Tech U                                 2282                        0                           0
(21) U of Texas                                   1531                        0                           0
(22) Texas Christian U                            1512                        0                           0
(23) Texas A & M U (incl staff)                   2947                        0                           0
(24) U of Illinois                                3786                        0                           0
(25) Iowa State U                                 1845                        0                           0
(26) East Carolina U                              1397                        0                           0
(27) U of N Carolina                              1273                        2                           0
(28) N Carolina State U                           1268                        0                           0
(29) Auburn U (incl staff)                        2031                        0                           0
(30) Arizona State U                              2758                        0                           0
(31) San Diego State U                            1475                        1                           0
(32) Ball State U                                 1331                        0                           0
(33) U of N. Dakota                               1514                        0                           0
(34) U of Cent Florida                            1916                        0                           0
(35) U of Florida (+s since 3/18/20)              3879                        0                           0
(36) Oklahoma State U                             2015                        0                           0
(37) SUNY-Oneonta                                 740                         0                           0
(38) U of Missouri                                2350                        2                           0
(39) SUNY-Buffalo                                 940                         0                           0
(40) U of Michigan (+s since 3/8/20)              2264                        0                           0
(41) Michigan St (incl staff)                     2029                        0                           0
(42) U of Nebraska (incl staff)                   1619                        0                           0
(43) U of Tenn -Knoxville (incl staff)            1869                        2                           0
(44) Florida St U                                 1691                        0                           0
(45) Indiana U (incl staff)                       2412                        1                           0
(46) U of Arkansas (incl staff)                   2032                        0                           0
(47) Louisiana St U                               1281                        0                           0
(48) U of Louisville (incl staff)                 1313                        0                           0
(49) Arkansas St U (incl staff)                   873                         0                           0
(50) Liberty U                                    800                         0                           0

                                                                                                          Pls. Ex. 7
        USDC
        USDCIN/ND
             IN/NDcase
                   case1:21-cv-00238-DRL-SLC
                       1:21-cv-00238-DRL-SLC document
                                             document31-7
                                                      1-8 filed
                                                           filed06/21/21
                                                                 07/12/21 page
                                                                           page33of
                                                                                  of44

University                                        Reported C19+,   Reported Hospitalizations   Reported C19 Deaths (N)***
                                                   “Cases” (N)*              (N)**
(51) N Arizona U                                      1283                     0                           0
(52) Florida Int U (+s since 3/12/20)                  368                     0                           0
(53) Florida Atlantic U                                326                     0                           0
(54) U of Houston (+s since 3/20, incl faculty)        402                     0                           0
(55) U N. Texas                                        810                     0                           0
(56) Texas St U (+s since 3/1/20)                      955                     0                           0
(57) GA Tech (+s since 3/20)                          1310                     0                           0
(58) U N. Georgia                                      559                     0                           0
(59) Northeastern U                                    276                     0                           0
(60) U Mass Amherst                                    401                     0                           0
(61) U Conn                                            381                     0                           0
(62) U Maryland                                       1249                     0                           0
(63) U Rhode Island (+s since 1/22/20)                 681                     0                           0
(64) Boise St                                          816                     0                           0
(65) Colorado St (incl staff; +s since May)           1351                     0                           0
(66) U of Utah                                        1639                     0                           0
(67) Utah St                                          1554                     0                           0
(68) Marquette U                                       830                     0                           0
(69) U of Pittsburgh                                   587                     0                           0
(70) Rutgers U                                         497                     0                           0
(71) Idaho St                                          448                     0                           0
(72) Villanova U                                       379                     0                           0
(73) U of Virginia                                    1069                     0                           0
(74) Virginia CU                                       403                     0                           0
(75) U of Delaware (incl staff)                        732                     0                           0
(76) Western Kentucky U (incl staff)                   928                     0                           0
(77) East Tenn St                                      451                     0                           0
(78) U of Toledo                                       565                     0                           0
(79) Purdue U                                         2694                     0                           0
(80) Rutgers U                                         497                     0                           0
(81) U of Mississippi (incl staff)                     924                     0                           0
(82) Tulane U                                         1332                     0                           0
(83) Providence Coll                                   363                     0                           0
(84) Seton Hall U                                      165                     0                           0
(85) Brigham Young U (incl faculty)                   3032                     0                           0
(86) Boston College                                    332                     0                           0
(87) Duke U                                            152                     0                           0
(88) Weber State U                                     312                     0                           0
(89) Lehigh U                                          535                     0                           0
(90) U of New Hampshire                                357                     0                           0
(91) St. Louis U                                       431                     0                           0
(92) Georgetown U                                      145                     0                           0
(93) George Wash U                                     133                     0                           0
(94) Vanderbilt U                                      736                     0                           0
(95) U of Penn                                         633                     0                           0
(96) U of West Virginia (Morgantown)                   874                     0                           0
(97) Coll of Charleston                                518                     0                           0
(98) Monmouth U (NJ)                                   462                     0                           0
(99) N Carolina A & T                                  468                     0                           0
(100) Bowling Green St U                               741                     0                           0
Totals                                               138,703                  17                          1?

References
1) * Per data accessed 11/15-22/20: testing ostensibly by reverse transcriptase polymerase chain reaction
amplification and detection of covid-19 viral RNA [primarily], or covid-19 nucleocapsid protein antigen detection
by immunofluorescent assay(s).
2) **As originally noted here: https://twitter.com/andrewbostom/status/1302438825063591936; “Kansas college
student hospitalized with suspected case of multisystem inflammatory syndrome”, but the Kansas college was
unidentified. https://bit.ly/3mHD3Be
3) Seven University of Dayton students/1477 positive tests: “According to the public health department for
Dayton and Montgomery counties, seven University of Dayton students were hospitalized in the campus’s
outbreak. https://spectrumnews1.com/oh/dayton/news/2020/10/06/at-least-a-dozen-ohio-college-students-
suffered-medical-emergencies-from-covid-19

                                                                                                          Pls. Ex. 7
      USDC
      USDCIN/ND
           IN/NDcase
                 case1:21-cv-00238-DRL-SLC
                     1:21-cv-00238-DRL-SLC document
                                           document31-7
                                                    1-8 filed
                                                         filed06/21/21
                                                               07/12/21 page
                                                                         page44of
                                                                                of44
4) ***Dayton University student Michael Lang may have had a myocarditis related to SARSCoV2, which
precipitated a cardiac arrest https://www.kake.com/story/43106955/wrecked-our-lives-families-of-3-young-
adults-who-died-from-covid19-share-heartbreaking-stories
5) Two of 1869 University of Tennessee-Knoxville covid-19 positive students were hospitalized
https://www.wvlt.tv/2020/09/16/at-least-2-ut-students-hospitalized-with-covid-19/;
6) One of the 1475 covid-19 positive students at San Diego State University (SDSU) was hospitalized “1st
SDSU Student Among COVID-19 Surge Hospitalized as Cases Reach 440.”
https://www.nbcsandiego.com/news/investigations/1st-sdsu-student-among-covid-19-surge-hospitalized-as-
cases-reach-440/2402332/;
7) One University of Wisconsin-Madison student was hospitalized out of 3340 who were covid-19 positive
https://wkow.com/2020/09/16/first-known-uw-madison-student-hospitalized-with-covid-19/. Regarding this
student: “‘the actual time in the hospital was very limited’ and the student has returned home to recover. The
hospitalization was reported on September 16, and the school has not learned of any additional
hospitalizations.”
8) One Indiana University hospitalization out of 2412 covid-19 positive tests was reported
https://www.idsnews.com/article/2020/09/iu-first-coronavirus-hospitalization-flu-isolations
9) University of Arizona one hospitalization/2661 covid-19 positive “Only one UA student has been hospitalized
with COVID-19 symptoms, although the person was treated for dehydration and released, a UA spokesperson
said last week” https://www.azcentral.com/story/news/local/arizona-health/2020/10/06/asu-ua-nau-decrease-
number-active-positive-covid-cases/3633764001/
10) A CDC/MMWR report “Multiple COVID-19 Clusters on a University Campus — North Carolina, August
2020”, reported zero hospitalizations: https://www.cdc.gov/mmwr/volumes/69/wr/mm6939e3.htm
Subsequently, from 10/5/20, regarding North Carolina: “UNC-Chapel Hill reported two known hospitalizations.
Both cases involved students who were hospitalized in June and July. The cases were ‘noncritical: Campus
Health is aware of two students who were tested at Campus Health and then treated and released from a
nearby hospital in June and July. Both were noncritical. These are the only instances we’re aware of.’ Seven
schools said they had no reported hospitalizations.” https://www.jamesgmartin.center/2020/10/how-many-
students-are-hospitalized-with-covid-19-nc-colleges-dont-know/
11) U of Missouri: “The Maneater is aware of at least two students [note: out of 2350 who tested positive] who
have recently recovered after hospitalization. To protect their privacy, those students are not named.”
https://www.themaneater.com/stories/campus/impossible-for-the-university-to-know-mu-struggles-to-track-
student-covid-19-hospitalizations




                                                                                             Pls. Ex. 7
